Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/962,300 filed on July 15, 2020.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Electronic Component Package Including Stacked Shield Layers and Method for Producing Same”.

Claim Objections
6.	Claims 1, 4 are objected to because of the following informalities:


Claim 1. (As interpreted) An electronic component package comprising:
an electronic component mounted on a circuit board having a ground pattern;
a mold containing an epoxy resin that encapsulates the electronic component; and
a shield layer formed on the mold,
wherein the shield layer is formed by stacking a metal particle layer, a copper plating layer, and a nickel plating layer in this order from a mold side, and
wherein the shield layer is grounded to the ground pattern.

Claim 4. (As interpreted) The electronic component package according to claim 3, wherein the polymer dispersant has a reactive functional group 48[Y], and the polymer layer is a layer containing a polymer having a reactive functional group [X], wherein the reactive functional group [Y] and the reactive functional group [X] form a chemical bond.

Appropriate corrections are required.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2016/0276288 A1) in view of Min et al. (2017/0358540 A1).
Regarding independent claim 1, Lee et al. teaches an electronic component package (Fig. 4B) comprising:
an electronic component (120, ¶43) mounted on a substrate (110, ¶43) having a ground pattern (111, ¶38);
a mold (130, ¶47) containing an epoxy resin that encapsulates the electronic component (120); and
a shield layer (140, ¶58) formed on the mold (130),
wherein the shield layer (140) is formed by stacking a metal particle layer (140c, ¶58), a copper plating layer (140a, ¶58-59), and a nickel plating layer (140b, ¶58-59) in this order from a mold side (top surface of 130), and
wherein the shield layer (140) is grounded to the ground pattern (111).

Lee et al. is explicitly silent of disclosing wherein a circuit board.
Min et al. teaches wherein (Fig. 1B) a circuit board (100, ¶29).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Min et al. and substitute the substrate with the circuit board of Min et al., in order to establish different electrical structures including the ground and signal interposers 210 and 220 and be electrically connected to the substrate (¶29, ¶32).
Regarding claim 2, Lee et al. and Min et al. teach all of the limitations of claim 1 from which this claim depends.
Lee et al. is explicitly silent of disclosing wherein the shield layer is formed via a polymer layer formed on a surface of the mold.
Min et al. teaches wherein (Fig. 4A) the shield layer (400’, ¶65) is formed via a polymer layer (430, ¶66) formed on a surface of the mold (300, ¶65).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Min et al. and modifying the shielding layer of Lee et al., in order to increase more bonding strength between the polymer 430 and the molding layer 300, thus, the shielding layer 400 may be more strongly adhered to the molding layer 300 (¶40).
Regarding claim 3, Lee et al. and Min et al. teach all of the limitations of claim 1 from which this claim depends.
Lee et al. is explicitly silent of disclosing wherein metal particles in the metal particle layer are coated with a polymer dispersant.
Min et al. teaches wherein (Fig. 1B) metal particles (410) in the metal particle layer are coated with a polymer (¶36).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Min et al. and modifying the lower shield layer of Lee et al., in order to reduce a resistance of the shielding layer 400, therefore, the electromagnetic waves adsorbed in the shielding layer 400 may be quickly transmitted to the exterior of the semiconductor package 1 (¶36).

12.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2016/0276288 A1) in view of Min et al. (2017/0358540 A1) as applied to claim 3 above, and further in view of Uozumi et al. (2008/0011192 A1).
Regarding claim 4, Lee et al. and Min et al. teach all of the limitations of claim 3 from which this claim depends.
Lee et al. and Min et al. are explicitly silent of disclosing wherein the polymer dispersant has a reactive functional group 48[Y], and the polymer layer is a layer 
Uozumi et al. teaches wherein (¶16, ¶19, ¶23) the polymer dispersant has a reactive functional group 48[Y], and the polymer layer is a layer containing a polymer having a reactive functional group [X], wherein the reactive functional group [Y] and the reactive functional group [X] form a chemical bond.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by Uozumi et al. while forming the shield layer of Lee et al. and Min et al., in order to realizing the encapsulating property of the polymer compound favorably (¶23).

13.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2016/0276288 A1) in view of Min et al. (2017/0358540 A1) and Uozumi et al. (2008/0011192 A1) as applied to claim 4 above, and further in view of IDA et al. (2016/0167130 A1).
Regarding claim 5, Lee et al. and Min et al. and Uozumi et al. teach all of the limitations of claim 4 from which this claim depends.
Lee et al. and Min et al. and Uozumi et al. are explicitly silent wherein the reactive functional group [Y] is a basic nitrogen atom-containing group.

It would have been obvious to a person of ordinary skill in the art at the time the invention was made or before the effective filing date of the invention to apply the teaching as taught by IDA et al. while forming the shield layer of Lee et al. and Min et al. and Uozumi et al., because of functional group affinitive to the metallic particles covered with the gelatin (¶35).

14.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2016/0276288 A1) in view of Min et al. (2017/0358540 A1) and Uozumi et al. (2008/0011192 A1) as applied to claim 4 above, and further in view of Matsuki et al. (2009/0198009 A1).
Regarding claim 6, Lee et al. and Min et al. and Uozumi et al. teach all of the limitations of claim 4 from which this claim depends.
Lee et al. and Min et al. and Uozumi et al. are explicitly silent wherein the polymer having the reactive functional group [Y] is at least one selected from the group consisting of a polyalkyleneimine and a polyalkyleneimine having a polyoxyalkylene structure including an oxyethylene unit.
Matsuki et al. teaches wherein (¶12) the polymer compound is at least one selected from the group consisting of a polyalkyleneimine (¶12) and a polyalkyleneimine having a polyoxyalkylene structure including an oxyethylene unit.
.

15.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2016/0276288 A1) in view of Min et al. (2017/0358540 A1) and Uozumi et al. (2008/0011192 A1) as applied to claim 4 above, and further in view of Usui et al. (2009/0206754 A1).
Regarding claim 7, Lee et al. and Min et al. and Uozumi et al. teach all of the limitations of claim 4 from which this claim depends.
Lee et al. and Min et al. and Uozumi et al. are explicitly silent wherein the reactive functional group [X] is at least one selected from the group consisting of a keto group, an acetoacetyl group, an epoxy group, a carboxyl group, an N-alkylol group, an isocyanate group, a vinyl group, a (meth)acryloyl group, and an allyl group.

Usui et al. teaches wherein (¶63) polymer having the reactive functional group is at least one selected from the group consisting of a keto group, an acetoacetyl group, an epoxy group, a carboxyl group (¶63), an N-alkylol group, an isocyanate group, a vinyl group, a (meth)acryloyl group, and an allyl group.
.

Allowable Subject Matter
16.	Claims 8-10 are allowed.
17.	The following is an examiner’s statement of reasons for allowance:
Claim 8 is allowed because all prior arts to include those on record either singularly or in combination fail to anticipate or render obvious a method for manufacturing an electronic component package, comprising:
….
applying a fluid containing a polymer to a surface of 49a mold .... and a mold containing an epoxy resin that encapsulates ....and drying the fluid to form a polymer layer;
applying a dispersion liquid having metal particles on the polymer layer and drying the dispersion liquid to form a metal particle layer;

Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.

19.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819